Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 1 of 43




              EXHIBIT 2A
      Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 2 of 43
                                                                         I111111lllll mlllllllllll llll lllll lllll lllll lllll lllll ll
                                                                          • 1 n & ~ o & n 0 ~ n *




             IN THE DISTRICT COURT OF CLEV,ELAND COUNTY
                         STATE OF OKLAHOMA

 (1) LOIS J\11NKINS,                                    )
                                                        )
                Plaintiff,                              )
                                                        )
 versus                                                 )   ·Case No:   l-S -W1J) ~°\~
, (1) CSAA INSURANCE EXCHANGE;
                                                        )
                                                        )
                                                                     v,~,.. .
 (2) CSAA FIRE AND CASUALTY                             )            STATE' OF OK{.AH
     INSJ)RANCE COMPANY d/b/a                           )            CLEVELAND              cou~"}s.s.
     AAA Fl)U1 & CASUALTY                               )                      FILED                                            .
     INSURANCE COMPANY; and                             )
 (3) AUTOMOBILE C:~UB OJf OKLAl(OMA                     )                MAR 2 7 2020
     d/b/a AAA OKLAl:IOMA,                              )

                Defendants.
                                                        )
                                                        )    Court Clerk   Mi~ce
                                                                     In the ffl
                                                                                  of the
                                                                               ILYN WILLIAMS .
                                       PETITION

          COMIS NOW the Plaintiff, Lois Jenkins (hereina~er "Plaintiff''), and for

 her causes of action against Defendants, CSAA Insurance Exchange (hereinafter

 referred to as "CSAA"), CSAA FIRE AND CASUALTY INSURANCE

 COMPANY d/b/a AAA FIRE & CASUALTY INSURANCE COMPANY

 (hereinafter referred• to as "CSAAFCIC"), and AUTOMOBILE CLUB OF

 OKLAHOMA, d/b/a. AAA OKLAt,tOMA (hereinafter referred to as "AAA")

 (collectively hereinafter "Defendants") hereby states as follows:

                               STATEMENT OF FACTS

 1.       Plaintiff has an insurable interest in the property located at 3329 Chardonnay

          Lane, Norman, OK 73071, Norman, Cleveland County, Oklahoma.

 2.       CSAA is an unincorporated assoc'iation under California law and is a



                                            1
       Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 3 of 43




          reciprocal insurance exchange. As a reciprocal inter-insurance exchange,

          CSAA is owned by its policyholders/members and are citizens of every state

          in which it has policyholders, including Oklahoma. CS~A may be served

          with process upon its 'l egistered Agent, CT Corporation System, 120 N.

          Robinson, Oklahoma City, OK 73102.

3:.       CSAAFCIC is a foreign corporation incorporated under the laws of the State

          of Indiana, with its principal place of business in the State of California and

          is an insurance company registered to engage in the business of in.surance in

          the State of Oklahoma. CSAAFCIC may be served with process through the

          Oklahoma Insurance Department located at 5 Corporate Plaza, 3625 fi'W56th

          St., Suite 100, Oklahoma City, OK 73112.

4.        CSAA and CSAAFCIC are all part of a reciprocal inter-insurance exchange

          which pools its business among other insureds and "exchange policies'.~

          within the CSAA Insurance Group of companies sharing premiums, expenses

          and losses. By and through this inter-insurance exchange, CSAA directly or

          through its subsidiaries issues policies, collects premiums, pays commissions

          to agents, and handles every aspect of the CSAAFCIC property claim claims

          handling.

5'.,      AAA is a domestic not for profit Oklahoma company. For homeowners in

          Oklahoma to purchase insurance for their home, they must first be a member

          of AAA, which is the trade name for Automobile Club of Oklahoma.

          Plaintiff is a member of AAA. AAA may be served·with process at 2121 E
     Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 4 of 43




        15th Street in Tulsa, Oklahoma 74104.

6.      Upon information and belief, CSAA is the parent company of AAA and

        Defendants all operate and are part of a reciprocal insurance exchange

        wherein they pool and partner their businesses under a regime of control
                     .
        whereby all of CSAA' s subsidiaries and affiliated companies can be held

        liable for breach of contract and bad faith.

7.      'I)efendants are unable to establish the existence of complete diversity

        between the parties.

8.      A substantial part of the events and actions giving rise to Plaintiff's claims

        herein occurred in.Cleveland County, Oklahoma, including but not limited to

        delivery of the subject insurance contract; the water damage event that

        caused covered damages to Plaintiff's property; . claims handling and

        adjustment of Plaintiff's claim; and inspection of the 'Plaintiff's property.

        Accordingly, pursuant to 12 0.S. § 137, venue is proper in Cleveland County.

9.      Plaintiff entered into a contrac.t for insurance with Defendants to provide

        coverage for her property and contents. Plaintiffs insured property is in

        Norman, Cleveland
                 •,
                          County, Oklahoma.

10.     Plaintiff purchased an enhanced replacem~nt cost homeow~er's policy of

        insurance, Policy No. H 05412164 ("Policy"), with a policy period of 9/ 16/ 17

        to 9/16/18,. See certified Policy attached as Exhibit 1.

11.     The Policy states in pertinent part, among other things:
  Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 5 of 43




            Section I - Property Coverages

            A. Coverage A - Dwelling

                    1. We cover:

                      a. The dwelling on the "residence premisies" shown in the
                         jJeclarations, inc a. The dwelling on the "residence
                         pre.mises" shown iri the Declarations, including
                         structures attached to the dwelling; and

                      b. Materials and supplies located on or next to the
                         "residence premises" used to consutruct, alter or repair
                         the dwelling or other structures on the "residence
                         premises."
                 Section ~ - . ; erils Insured Against
                 We insure against risk of direct physical loss to property described
                 in coverages A, B and C.
                 We do not insure, however, for loss:
                 A. Under Coverages A, B and C:
                   2. Caused by:
                       d. Constant or repeated seepage or leakage of "water" or
                       the presence or condensation of humidity, moisture or
                       vapor, over a period of weeks, months or years unless such
                       seepage or leakage of "water" or the presence or
                       condensation of humidity, moisture or vapor is unknown to
                       all "insureds" and is hidden within the walls or ceilings or
                       beneath the floors or above the ceilings of a stru~ture.
      See Exhibit 1 attached.
12.   On March 29, 2018, Plaintiffs insured property was severely damaged as a

      direct result of water damage when Plaintiff's laundry room sink overflowed.

      The'overflow dispersed water into the cabinet, cabinet drawers, and laundry

      room floor and unbeknownst to Plaintiff water also dispersed to connected

      rooms, and under walls, and under flooring. Plaintif( immediately cleaned
  Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 6 of 43




      up and mitigated all obvious and known water damage.

13.   At the time of this water loss, Plaintiff's home was under contract to sale.

      So, in an effort to mitigate the loss, Plaintiff immediately called her realtor

      to tell her about the sink. Plaintiff's realtor recommended a cafjjenter to

      inspect and make any needed repairs.

14.   On March 30, 2018, Plaintiff's carpenter estimated $800.00 in damages. The

      carpenter removed approximately six of the drawers and cabinets that the

      water damaged to take to his workshop for repair. According to ca.rpenter' s
                                                                           j




      inspection, all other obvious areas the water atfected had dried out by this

      time and required no service.

15.   Although ~here was no obvious water remaining after Plaintiff cleaned and

      after the carpenter inspected and made necessary repairs, ~ere was water

      damage beneath the flooring and in the walls that was unknown and hidden

      from Plaintiff on the date of loss.

16.   Plaintiff .sold the property on April 12, 2018. At the time of the sale, neither

      party to the sale articulated any concerns as to the condition of the sink or

      surrounding area.

17.   On May 17, 2018, Plaintiff's realtor advised that the Buyer contacted her and

      stated he found significant buckling in the floor where the sink overflowed

      and dispersed water.

18.   Plaintiff timely and properly submitted a claim for damages to Defendants

      on May 17, 2018. On May 18, 2018, Defendants responded via letter stating
  Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 7 of 43




      it had opened Claim'' No. 1002-68-2784.

19.   . Qefendants retained U.S. Adjusting to assist with the claim and ori .May 24,

      2018, Michael White, an independent adjuster with U.S. Adjus!ing Services,

      inspected Plaintiff's property. See Oklahoma Insurance Department Letter

      attached as Exhibit 2.

20.   J)efendants also retained American Leak Detectipn who conducted water

      pressure and hydrostatic testing for new leaks and to determine if a water

      leak damaged the living room floor. American Leak Detection inspected the

      property on June 19, 2018, and found no leaks in any lines it tested at the

      covered property. See Exhibit 2.

21.   On June 27, 2018, Defendants denied Plaintiff's claim stating that Plaintiffs

      damages were excluded under the constant or repeated seepage of water

      provision of the policy. Defendants tither alleged that Plaintiff failed to

      mitigate the loss. See Denial Letter attached as Exhibit 3.

22.   Although Defendants wrongfully denied her claim, Plaintiff retained Trinity

      Roofing Company ("Trinity") as a contractor. Trinity then retained Biocheck

      Corporation who completed a property inspection on June 28, 2018 in

      preparation for Trinity to start repairs. See Biocheck Corporation Report

      attached as Exhibit 4. In its July 3, 2018 report, Biocheck noted that the

      soiiice ofthe water foss·haol:>eeri repafred/correcfea:·Purthermore, Biocheck···· ·

      confirmed mois!Ure migration from the laundry room sink into the li"'.ing

      room caused the wood ,flpor to buckle. See Exhibit 4.
  Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 8 of 43




23.   On July 5, 2018, Plaintiff retained Greg Cannon, Public Adjuster, to assist in

      her claim with Defendants.

24.   Although Defendants maintained that the water loss and resulting damage

      was excluded under the continued seepage provision, Mr. Cannon confirmed

      that Plaintiff could not have known about the underlying water damages and

      they were not a product of continued seepage.

25.   On July 16, 2018, Plaintiff filed a complaint with the Oklahoma Insurance

      Department attempting to reopen the claims process that Defendants had

      wrongfully closed. . See Oklahoma Insurance Department Complaint

      attached as Exhibit 5.

26.   On July 16, 2018, Plaintiff entered into a contract with Trinity to repair the

      damages. Trinity's estimate and invoice for full repair of the covered

      damages to the mud room, laundry room, living room, walls, and flooring

      totaled $22,056.12. See Trinity Estimate attached as Exhibit 6. Plaintiff was

      forced to pay this entire amount out-of-pocket.

27.   On August 7, 2018, Mr. Cannon requested Defendants re-inspect the property

      and additional damages to the subfloor discovered during the construction by

      Trinity. Defendants declined this request and stated no re-inspection would

      take place and it was standing on its denial. See Exhibit 2.

28.   Since Plaintiff's covered property was recently sold, she was potentially

      liable to the buyer for the hidden and unknown damages.caused by the sink

      overflow and .had to commence repairs prior to the final outcome of this
  Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 9 of 43




      claims process.

29.   Plaintiff also was responsible for fees and costs associated with the buyer of

      her home having to relocate during the construction process. Plaintiff paid

      costs for supplemental housing, furniture movers, and storage unit fees

      during the time repairs were being made to the property.                       See

      invoice$/receipts attached as Exhibit 7.

30.   As a result of Defendants' wrong\fill denial of her claim, Plaintiff was forced

      to retain legal counsel. To date, Fl,efendants have paid $0.00 for the loss.

                           )IRST CAUSE OF ACfION
                            BREACd'OF CONTRACT

31.   Plaintiff adopts and incorporates by reference paragraphs I through 30 above

      as if fqlly plead herein, and for further claims against the Defendants alleges

      as follows:

32.   Plaintiff is a member (subscriber) with AAA and Plaintiff entered into a

      contract for insurance with Defendants to provide coverage for the dwelling,

      other structures and personal property.

33.   At all times material hereto, the policy of insurance, Policy No.MO5412164,

      was in':t));U force and effect.

34.   Plaintiff provided Defendants with timely and proper notice of this claim.

35.   Defendants improperly denied Plaintiffs claim based, among other things, on

      an inadequate investigation which included a single adjuster's conclusory

      finding that Plaintiff's damages resulted from "constant and repeated seepage
 Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 10 of 43




      and leakage which was not hidden or unknown" and were excluded;

      wrongful application of the policy provisions to hidd~n and unknown water

      damages; baseless contention that the single incident of a sink overflowing

      with water was "constant and repeated seepage and leakage" and/or the

      extent of the resulting damage was "not ·'hidden or unknown;" and/or

      ,Qefendants' refusal to consider all . evidence presented by Plaintiff and

      Plaintiff's pubic adjuster.

36.   As a result of Oefendants' denial of the claim, Plaintiff incurred costs for

      remediation/mitigation for (i) $22,056.12 · to Trinity, and (ii) $4,529.0 I for

      out-of-pocket/ALE expenses. See Exhibits 6 & 7.

37.   Plaintiff has complied with the tenns and conditions and all conditions

      precedent under the Policy of insurance.

38.   ])~fendants operate as part of a reciprocal insurance exchange; therefore,

      Defendants each have contractual obligations under the terms and conditions

      of the Poltcy.

39.    By failing to fully indemnify Plaintiff for losses covered by the Policy,

       Defendants have breached their contractual obligations under the terms and

       conditions of the Policy.

40.    Defendants' conduct is the proximate cause of Plaintiff's damag~s. .

41.    As a result of Defendants' breach of contract, Plaintiff has sustained financial

       losses and mental and emotional distress.

42 . . Pursuant to 12 O.S. § 3629(8), Plaintiff is entitled to attorneys' fees, costs,
  Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 11 of 43




      and statutory interest at the rate of 15% per annum.

43.   As a result of Defendants' breach of contract, Plaintiff has been damaged in

      an amount in excess of Seventy-Five Thousand :Dollars ($75,000.00},

      exclusive of attorneys' fees, costs, and all interest allowed by law.

                        SECONl>fCAUSE OFACTION
                               BAO,FAITH

44.   Plaintiff adopts and incorporates by reference paragraphs I through 43 above

      as iftqlly plead herein, and for further claims against Defendants, alleges as

      follows:

45.   Defendants owed a duty to Plaintiff to deal fairly and act in good faith.

46.   Defendants failed to retain qualified professionals to properly evaluate the

      Plaintiff's loss and properly apply Policy coverages.

47.   Defendants have implemented business practices, including rem$ing to pay

      for certain damages despite knowing the scope of loss requires such repairs,

      to maximize its profit and underpay its insureds that pay expensive premiums

      and deserve indemnity pursuant to their policy.

48.   Defendants breached the duty to deal fairly and act in good faith by engaging

      in the following acts and omissions:

         a. failing to timely and properly investigate Plaintiff's claim;

         b. failing to evaluate and/or pay the£ull and fair amount for the property

             damage sustained by Plaintiff from water damage on March 29, 2018,

             in accordance with the terms and conditions of the Policy;
 Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 12 of 43




         c. wrongfully denying all of the Plaintiff's .~laim under the guise that the

             damages were not caused by the single event on or about March 29,

             2018, but rather were the result of "constant and repeated seepage and

             leakage which was not hidden or unknown."

         d. purposefully, wrongfully and repeatedly withholding benefits and

            coverages due to the Plaintiff under the Policy;

         e. forcing Plaintiff t? retain counsel to recover all insurance benefits she

             is entitled to under the Policy;

         f. failing to perform a fair and objective investigation of Plaintiff's

             damages and engaging in an outcome-oriented investigation of

             Plaintiffs claim designed to deny and/or wrongfully reduce the

             amount paid to Plaintiff for her claim; and/or

         g. knowingly and intentionally failing to engage in proper claims

             handling practices and/or best practices.

49.   Defendants' obligations to the Plaintiff arise from both express written terms

      under the Policy, and the Oklahoma Insurance Code as well as implied

      obligations under Oklahtjij\a law.

50.   Defendants' conduct is a material breach of the terms and conditions of the

      insurance contract entered into with the Plaintiff and constitutes bad faith.
                                                      ~···,J:.'




51.   Despite Plaintiff andi Plaintiff's representatives identifying hidden and

      unknown water damages resulting from the sink overflowing with water on

      one occasion, Defendants failed to pay for all of the damages covered under


                                           tt
 Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 13 of 43




      the Policy and failed to make every .effort to investigate Plaintiff's claim for

      direct physical damage caused by the covered event.

52.   Defendants owe for all direct physical damages to Plaintiff's property caused

      by a peril not otherwise limited or excluded by the express terms of the

      Policy.

53.   J)efendants ignored direct physical evidence and damages covered by the

      Policy for financial gain.

54.   As a direct and proximate result of Defendants' unfair claims handling

      conduct, Plaintiffs claim was unnecessarily delayed, inadequately

      investigated, and wrongfully underpaid. Said actions resulted in additional

      profits and a financial premium to Defendants:

55.   Defendants engage in a profit-sharing program .,that provides financial

      incentives to its employees to undel])ay and/or deny its insureds' claims.

56.   As a result of the Defendants' conduct the Plaintiff has sustained mental and

      emotional distress, includi,ng deprivation of proc~eds rightfully belonging to

      her, anger, stress, worry, physical, and emotional suffering, and has been

      damaged in an amount in excess of Seventy-Five Thousand Dollars

      ($75,000.00), exclusive of attorneys' fees,.costs and interes_t.

57.   The conduct of Defendants was intentional, willful, :~ licious, and in

      reckless disregard to the rights of Plaintiff, and said conduct is sufficiently

      egregious in nature to warrant the imposition of punitive damages.

58.   The amount of punitive damages sought to be recovered is in excess of the
  Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 14 of 43




      amount required for diversity jurisdiction pursuant ·to Section 1332 of Title

      28 of the United States Code.

59.   Plaintiff further alleges Defendants profited from increased financial benefits

      and ill~gotten gains as a 'direct result of the intentional and wrongtµl conduct

      described above, which resulted in further damage to the Plaintiff.

                            Pl§\YER'FOR RELIEF

      WH~REFORE, premises considered, Plaintiff prays for judgment against

Defendants, CSAA Insurance Exchange, CSAA Fiftp ANQ CASUALTY

INSURANCE COMPANY d/b/a AAA FIRE & CASUALTY INSURA'~ CE

COMPANY, and AUTOMOBILE CLUB OF OKLAHOMA, cW/a AAA

OKLAHOMA, as follows:

      a.     Payment of all contractual benefits . for all coverages afforded to

             Plaintiff under the Policy of insurance for damage to the dwelling,

             other structures and personal property caused by the event on or about
                                    '

             March 29, 2018, together with interest on all amounts due;

      b.     Actual and punitive damages each in    an amount in excess of Seventy-
             Five Thousand Dollars ($75,000.00);

      c.     Disgorgement of the increased financial benefits derived by

             Defendants as a direct result of Defendants' wrongfol or intentional,

             willful, malicious and/or reckless conduct;

      d.     The amount of punitive damages sought to be recovered for Plaintiff's

             Bad Faith/Breach of the Common Law Duty of Good Faith and Fair
 Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 15 of 43




          Dealing action is in excess of the amount required for diversity

          jurisdiction pursuant to ~ection 1332 of Title 28 of the United States

          Code; and

    •~.   Pre-judgment and post-judgment interest, costs, statutory attorneys'

          fees, and any other relief deemed equitable and just.




                                     J. DREW I(,:      , TON, OBA# 18080
                                      MERLIN L~ ',:GROUP
                                      One Leadership Square
                                      211 N. Robinson, Suite 210
                                      Oklahoma City, OK 73102
                                      Phone: (405) 218-1105
                                      Fax: (405) 218-1106
                                      dhoughton@merlinlawgroup.com

                                      ATTORNEY FOR PLAINTIFF


ATTORNEYS' LIEN CLAIMED
JURY TRIAL DEMANDED




                                     14
             Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 16 of 43



                P.O. Box 24523
                Oakland, CA 94623-1523
                Phone   888.335.2722
                Fax     Sn.548.1610


July 05, 2018



        LOIS FAY JENKINS
        27109 WHITE PLAINS WAY
        LEESBURG, FL 34748-1318




Re: Insured:                  LOIS FAY JENKINS
    Claim No.:                1002-68-2784
    Date of Loss:             March 29, 2018

Dear LOIS FAY JENKINS:
This letter is a follow up to our conversation today.

Attached is a copy of the certified policy as you requested. I have also placed a hard copy in the mail to you.

Sincerely,

(J)anie{fe <Perez on behalf of <J{icfi rr'utn6u{{
Rich Turnbull
Claims Representative
Phone: 405-493-7014




                                                                                                            EXHIBIT
                                  Polley IHued by CSAA Fire & Casualty Insurance Company
                                                                                                      I I
Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 17 of 43




                    This page is intentionally left blank
                 Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 18 of 43




     1certifv~ tb.at the·att,~¢.hed .~1'A~QlltM~M6 H.I .M•RWll!RS 5 -
     CQ~..Pll,Jfl,J.~~i."i•• E@
                     I   ·,\ :
                               ,RM(W~NP4JQ@¥·), N(l Lll l,,LtJW ff" Mfft1,E,,
                                                            1          •:               ,;    0>        '~·:               ~-0                          ·<'



     PAV~R~1 .:S.PJQAL.9R0V1$10t{~-!'P ,(t)K~M8"1A, l/Jfll~µs I)® LIA'l~IT(
     EX«tLUSIQN,.·LENBER'$ LQS.S RA.Y4l~E1~&NDQ8SJiMiNT ~·F.O"~l
           ,,,       •   ,,,               ' <I·                        •           •        , ,',, •   ,.            '          ..   ,   ,., • •   ,

     43JBF.,U~S,.H~M~OWNiRS:ENM~.N,~M&N1 (lif1R~ ·~1)-~),PlltSQ,NA~
                                                                                                               1



     INJ.UR¥, RREMl~ESr"tARt.1( f.lRE ~R8:J:E<t!flQN SYSTEM;
     WIN~S,-ORt,1tM.«f'L ,Q&RI ENTAGE:' a,., wq11J.E~   eH•N~~ ·
     £Nf1)QR$&MENT, "1Q84f(j)lG£rRA¥M.IN'f PBIJ:EctJQ!4,,WAJ&(I~BA(;K
                                                                                                                   ,~M-~'
     UP ~ :S,l)MP 'E>l$.~MARG'~/OVERFL8W, :IBENTmt FRA~D,EXRENSE
     COV~R.,AGE) E:R~DIT CARQ/E~EGTRONI~ FU~.0 T~.NSPER
     ~RP/AltJESS QEVli E, 50,tGERY·· ,eDJJN'f~R~!l_:,r,MQNE¥·COVE~G.t ,
     AS$llRAN,CE +TM ENDORSEM~~r , .QECLARA'l"IQNS P.-GE 'P-e.rtairi to.
      policw H.11 ~QQ4Q~ll.~ , fQr-named 'i'o~ure~ ~()1$ i~f·J~IM.,KlN$,
     enfc:>mea.s~ing,th~·•PoUcy period ~~~u·gable to a loss·on 03~29,,1a. This
     polj~y .b.Q.ok,,le,t, ~.ec:lariation of cover,~s,·anp endorsem~nt~, are 1tr,ue
     pali~ ~~qverage fprrns of' Cf,Af\ Fir:e I ~c1Jualty, lnsura.n1e .corn_p,ny
     _fQ'~m.
       ·,.
     \~-
           et{y;kn9w.11 , $"~
                 ;         .           .
                                        Fire & Ca~u-~lty lnsur:ance eempanyl.
                                                   -...;,   '




                                   "

      Nerrna-~r-t~8~
      CY$t~~ic1n of Re,,CQJdS
      CSAA f,ire· &,easuc!lty Insurance Company


      July :3, 20'-J



c.~"'·~--~~~·
0SAA ·1nsurance Group
3055 ,Oak'
 , -- -- --
                     lstpp     · W280,
                  ,· ,, ·,/ ,;:;::· .
                                      ·
                                              Walnut
                                        ···;. - . -:· :,,·-•
                                                             Creek,
                                                                 o -.,-..
                                                                          CA-.... 94~1 ~•
                                                                                                                          cutt~~norr~org._.-,_;~m
                                                                                                                   ~·p: 9?5t?'l.'.@\a119 .. ,r~•n.es~.~n2~
Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 19 of 43




                   i
           Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 20 of 43


                                                                                                                                       fllifj
tmr'J            AAA fire & casualty /nsurance Company, e.o. Box 24524 Oakland. CA H§Zl-1524, rsoo1 201.3s1s                           in
~;ranee
       POLICY NUMBER:        HO5- 004012164
       INSURED NAME:         LOIS FAY JENKINS
       AGENT NUMBER:         044 -100718

                     Lender's Loss Payable Endorsement - Form 438BFUNS
                                                                                                                        Form 438BFUNS
                                                                                                                      (Rev. May 1, 1942)
       Loss or damage, if any, under this policy, shall be paid to the Payee named on the first page of this policy, its successors and
       assigns, hereinafter referred to as "the LENDER:, in whatever form or capacity its Interests may appear and whether said Interest
       be vested In said Lender in its Individual or In Its disclosed or undisclosed fiduciary or representative capacity, or otherwise, or
       vested In a nominee or trustee of said Lender.                                                                 ·
   2   The insurance under this policy, or any rider or endorsement attached thereto, as to the interest only of the Lender, its successors
       and assigns, shall not be invalidated nor suspended: (a) by any error;•ornisslon, or change respecting the ownership, description,
       possession, or location of the subject of the insurance or the interest therein, or the title thereto; (b) by the commencement of
       foreclosure proceedings or the giving of notice of sale of'any of the property covered by this policy by virtue of any mortgage or
       trust deed; (c) by any breach of warranty, act, omission, neglect, or non-compliance with any of the provisions of this policy,
       including any and all riders now or hereafter attached thereto, by the named Insured, the borrower, mortgagor, trustor, vendee,
       owner, tenant, warehouseman, custodian, occupant, or by the agents of either or any of them or by the happening of any event
       permitted by them or either of them, or their agents, or which they failed to prevent, whether occurring before or after the
       attachment of this endorsement, or whether before or after a loss, which under the provisions of this policy of insurance or of any
       rider or endorsement attached thereto would invalidate or suspend the insurance as to the named insured, excluding herefrom,
       however, any acts or omissions of the Lender while exercising active control and management of the property.
   3   In the event of failure of the insured to pay premium or additional premium which shall be or become due under the terms of this
       policy or on account of any change In occupancy or increase In hazard not permitted by this policy, this Company agrees to give ·
       written notice to the Lender of such non-payment of premium after sixty (60) days from and within one hundred and twenty (120)
       days after due date of such premium and It Is a condition of the continuance of the rights of the Lender hereunder that the Lender
       when so notified in writing by this Company of the failure of the Insured to pay such premium shall pay or cause to be paid the
       premium due within ten (10) days following receipt of the Company's demand In writing therefor. If the Lender shall dedine to
       pay said premium or additional premium, the rights of the Lender under this Lender's Loss Payable Endorsement shall not be
       terminated before ten (10) days after receipt of said written notice by the Lender.
   4    Whenever this Company shall pay to the Lender any sum for loss or damage under this policy and shall claim that as to the
       Insured no liability therefor exists, this Company, at its opinion, may pay to the Lender the whole principal sum and interest and
       other indebtedness due or to become due from the Insured, whether secured or unsecured (with refund of all interest not
       accrued); and this Company, to the extent of such payment, shall thereupon receive a full assignment and transfer, without
       recourse, of the debt and all rights, securities held as collateral thereto.
   5   If there b$ other insurance upon the within the described property, this Company shall be liable under this policy as to the Lender
       for the proportion of such loss or damage that the sum hereby Insured bears to the entire insurance similar character on said
       property under policies held by, payable to and expressly consented to by the Lender. Any Contribution Clause Included In any
       Fallen Building Clause Waiver or any Extended Coverage Endorsement attached to this contract of Insurance Is hereby nullified,
       and also any Contribution Clause in any other endorsement or rider attached to this contract of insurance is hereby nullified
       except Contribution Clauses for the compliance with which the Insured has received reduction In the rate charged or has received
       extension of the coverage to include hazards other than fire and compliance with such Contribution Clause Is made a part of the
       consideration for Insuring such other hazards. The Lender upon the payment to It of the full am"bunt of Its claim, will subrogate
       this Company (pro rata with all other insures contributing to said payment) to all of the Lender's rights of contribution under said
       other Insurance.
   6                                    to
       This company reserves the right cancel this policy at any time, but In such case this policy shall continue in force for thirty (30)
       days after written notice of such cancellation Is sent and shall cease.
   7   This policy shall remain In full force and effect as to the interest of the Lender for a period of ten (10) days after its expiration
       unless an acceptable policy in renewal thereof with loss thereunder payable to the Lender In accordance with the terms of this
       Lender's Loss Payable Endorsement, shall have been Issued by some insurance company and accepted by the Lender.
   8   Should legal title to and beneficial ownership of any of the property covered under this policy become vested in the Lender or its
       agents, insurance under this policy shaft continue for the term thereof for the benefit of the Lender, but In such event, any
       prMleges granted by this Lender's Loss Payable Endorsement which are not also granted the Insured under the terms and
       conditions of this policy and/or under other riders or endorsements attached thereto shall not apply to the Insurance hereunder as
       respects such property.
   g    All notices herein provided to be given by the Company to the Lender in connection wit!i this policy and this Lender's Loss
       Payable Endorsement shall be mailed to or delivered to the Lender at Its office or branch described on the first page of the policy.

                                                                                                                        INSURED COPY
Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 21 of 43




                                  ..
            Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 22 of 43


                                                                                                                               f f...
                                                                                                                                   fl ~_:

~ n e e'         AAA f"8 ACfmHy /nsuqQAA ComPMY, P.O. l<ll l.40:I !IINMd. CA H§23:IW- (IO/JJ 207·3618                          I&
       POLICY NUMBER:        H05- 004012164                                                             HOMEOWNERS
       INSURED NAME:         LOIS FAY JENKINS
                                                                                                         HW24 82 05 06
       AGENT NUMBER:         044 -100718

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                            PERSONAL INJURY
   DEFINITIONS                                                    SECTION II • EXCLUSIONS
   The following definitions are added:                           With respect to the coverage provided by this
   "Personal Injury'' means injury arising out of one or more     endorsement, Section II • Exclusions is deleted and ·
   of the following offenses, but only If the offense was         replaced by the following:
   committed during the policy period:                            This insurance does not apply to:
    1. False arrest, detention or imprisonment;                   1. "Personal Injury":
    2. Malicious prosecution; ,                                      a. Caused by or at the direction of an "insured" with
    3. The wrongful eviction from, wrongful entry into, or               the knowledge that the act would violate the rights
       invasion of the right' of private occupancy of a room,            of ancxher and would inflict "personal l11ury";
       dwelling or premises that a person occupies,                  b. Arising out ct oral or written publication d
       committed by or on behalf of Its owner, landlord or               material, if done by or at the direction of an
       lessor;                                                           "Insured'' with knowledge of its falsity;
   4. Oral or written publication of material that slanders or       c. Arising out of oral or written publication of
      libels a person or organization or disparages a                    material whose first publication took place before
      person's or organization's goods, products or                      the beginning of the policy period;
      services;or                                                    d, Arising out of a criminal act committed by or at
   5. Oral or written publication of material that violates a           the direction of.an "insured";
      person's right of privacy.                                     e. Arising out d liability assumed by an •insured"
                                                                         under any contract or agreement except any
   SECTION II• LIABILITY COVERAGES                                       indemnity obligation assumed by an •insured"
                                                                         under a written contract directly relating to the
   A. Coverage E • Personal Llabllity                                    ownership maintenance or use of the premises;
       The following is added to Coverage E - Personal               f. Sustained by any person as a result of an offense
       Liability:                                                        directly or indirectly related to the employment of
       Personal Injury Coverage                                          this person by an "in~ured";
       If a claim · is made or suit is brought against an            g. Arising out of or In connection with a "business"
       "insured" for damages resulting from an offense,                  conducted from an "insured location" or engaged
       defined under "personal injury", to which this                    in by a, "insured", whether or not the "business"
       coverage applies, we will:                                        Is owned or qperated by M "insured" or employs
       1. Pay up to our limit of llabUlty for the damages for            an "insured•. This exclusion applies but is not
           which an "insured" is legally liable. Damages                 limited to an   act or omission, regardless of its
           include prejudgment interest awarded against an               nature or circumstance, involving a service or
           "insured"; and                                                duty rendered, promised, owed, or implied to be
                                                                         provided because of the nature of the "business".
       2. Provide a defense at our expense by counsel of
           our choice, even if the suit Is groundless, false or          This exclusion does not apply to:
           fraudulent. We may investigate and settle any                (1) The rental or holding for rental of an •insured ,
           claim or suit that we decide is appropriate. Our                   location";
           duty to settle or defend ends Yttien our limit of                (a) On an occasional basis if used only as a
           liability for the offense has been exhausted by                       residence;
           payment of a judgment or settlement.
                                                                            (b) In part for use only as a residence, unless
                                                                                a single family unit is Intended for use by
                                                                                the occupying family to lodge more than
                                                                                two roomers or boarders; or      ·


   HW2482 0506                 Includes copyrighted material of Insurance Services Office, Inc.,                Page 1 of 3
                                      With Its Permission,@ISO Properties, Inc., 2001
                                                                                                                INSURED COPY
         Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 23 of 43




            (c) In part, as an office, school, studio or           corporation or association of property owners,
                 private garage; and                               when the assessment is made as a result of
                                                                   "personal injury" not excluded under this
       (2) An "insured• under the age of 21 years                  endorsement.
            involved in a part-time or occasional,
            self-employed       "business•     with    no       · We do not cover assessments charged against
             employees;                                            you or a corporation or association of property
                                                                   owners by any governmental body.
   h. Arising out of civic or public activities performed
        for pay by an •insured":                                   Regardless of the number of assessments, the
                                                                   limit of $1000 ($2,500 in Form HO 00 05) Is the
    I. To you or an "insured" as defined under                     most we will pay for loss arising out of "personal
        Definition 7.a. orb.;                                      Injury".
        This exclusion also applies to any claim made         SECTION 11- CONDITIONS
        or suit brought against you or an "insured":
                                                              With respect to the coverage provided by this
      (1) To repay; or                                        endorsement, Section II - Condition I. Policy Period
       (2) Share damages with; or                             does not apply and Conditions A. Limit Of Llablllty,
        Another person who may;.be obligated to pay           B. Severablllty Of Insurance and C. Duties After
        damages because of "personal injury" to an            "Occurrence" are deleted and replaced by the
        "insured"; or                                         following:
   j. Arising out of the actual, alleged or threatened        A. Umit Of Liability
        discharge, dispersal, seepage, migration,                  Our total liability under •Personal Injury" Coverage
        release or escape of pollutants or                         for all damages resulting from any one offense will
        •contaminants" at any time.                                not be more than the limit of liability shown in the
        Pollutants means any solid, liquid, gaseous or             Declarations for Coverage E. This limit is the same
        thermal irritant or contaminant, including                 regardless of the number of "insureds", claims
        smoke, vapor, soot, fumes, acids, alkalis,                 ma_de or suits brought.
        chemicals and waste. Waste includes materials         B. Severablllty Of Insurance
        to be recycled, reconditioned or reclaimed.
                                                                 This Insurance applies separately to each
   k. Arising ~irectly or indirectly, in whole or in part,       "insured". This condition will not Increase our limit
       out of the actual, alleged or threatened                  of liability for any one offense.
       inhalation of, ingestion of, contact with,             C. Duties After Offense
       exposure to, existence of, or presence of any
       "fungi", wet or dry rot,,,br bacteria.                    In the event of a covered offense, you or another
                                                                 ~insured" will perform the following duties that
2. Any loss, cost or expense arising out of any:                 apply. We ·have no duty to provide coverage under
    a. Request, demand or order that an "insured" or             this policy if your failure to comply with the
       others test for, monitor, clean up, remove,               following duties is prejudicial to us. You will help us
       contain, treat, detoxify or neutralize, or in any         by seeing that these duties are performed:
       way respond to, or assess the effects of,                 1. Give written notice to us or our agent as soon
       pollutants, •fungi", wet or dry rot, or bacteria; or           as is practical, which sets forth:
   b. Claim or suit by or on behalf of a governmental                  a. The identity of the policy and "named
       authority for damages because of testing for,                       insured:';
       monitoring, clean up, removing, containing,
       treating, detoxifying or neutralizing, or in any               b. Reasonably available Information on the
       way responding to, or assessing the effects of                      time, place and circumstances of the
       pollutants, "fungi", wet or,dry rot, or bacteria.                   offense;and
                                                                       c. Names and addresses of any claimants and
SECTION 11 • ADDITIONAL COVERAGES
                                                                          witnesses;
With respect to the coverage provided by this
endorsement, Paragraph D. Loss Assessment is                     2. Cooperate with us in the investigation,
deleted and replaced by the following:                                 settlement or defense of any claim or suit;
 D. Loss Assessment
                                                                  3. Promptly forward to us every notice, demand,
                                                                       summons or other process relating to the
   We will pay up to $1000 ($2,500 in Form HO 00                     ,.offense;
   05) for your share of loss assessment charged
   against you, as an owner or tenant of the '
   "residence premises", during the policy period by a

Page 2of3                  Includes copyrighted material of Insurance Services Office, Inc.,           HW2482 0506
                                  With Its Permission, © ISO Pro~rties, Inc., 2001
                                                                                                              INSURED COPY
         Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 24 of 43




    4. At oor request, help us:
       a. To make settlement;
       b. To enforce any right of contribution or
           indemnity against any person or organization
           who may be liable to an •insured•;
        c. With the cooduct d suits and attend hearings
            aid trials; and
        d. To secure and give evidence and obtain the
            attendance of witnesses;
     5. No •insured" shall, except at such •insured's"
        owrl cost, voluntarily ·make payment, assume
        obligation or incur expense other than for first .aid
        to others at the time d the •personal jnjury". ·
All other provisions of this policy apply.




HW2482 0506                 Includes copyrighted material of Insurance Services Office, Inc.,   Page 3 of3
                                   With Its Permission, @ ISO Properties, Inc., 2001
                                                                                                 INSURED COPY
Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 25 of 43
            Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 26 of 43



t&r'J            AAA fire & casuafty Insurance Company, P,Q. sox i,n◄ OaJcfang, CA H§23-f§U £8991 297-3§1 a
~;ranee
       POLICY NUMBER:        HOS - 004012164                                                             HOMEOWNERS
       INSURED NAME:         LOIS FAY JENKINS                                                            HW0915 03 08
       AGENT NUMBER:         044-100718


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     VICIOUS DOGS AND DOGS WITH PRIOR BITE HISTORY
                  LIABILITY EXCLUSION
                           For use with all policy forms and   Personal Umbrella Liability Endorsement


   Exclusion           "

   We do not cover;

   Any "bodily injury" or "property damage• caused by a "vicious dog" or "dog with prior bite history," occurring at an
   "insured location" or any other location. This exclusion applies regardless of the cause of the loss, whether other
   causes of the loss acted concurrently or in any sequence with the excluded event to produce the loss, and regardless
   whether the claim against an "insured person" arises out of;
           a. the ownership, custody or care cl the dog by the "insured person", or by any other person whether or not
               that person is a resident, or tenant at the "insured location";
           b, negtigent supervision by an "insured person" of any person or animal;
           c. premises liability for allowing a dog on any premises; or
           d. any liability statutorily imposed on MY "insured person".

   This exclusion shall apply to this policy or any continuation, renewal, or replacement of this policy by the "insured", or
   the reinstatement within 30 days of any lapse thereof.

   Definitions

   With respects to this exclusion, the folbNing words and phrases are defined as follows:

      1.   "Vicious clogs" means a dog with aricestry properly classified as any of the folowing breeds of dogs:

      a.   Chow
      b.   Doberman
      c.   Pit Bull or Pit Bull mix
      d.   Presa Canario
      e.   Rottweiler
      f.   Wolf H)i)rid or Wolf Dog
      g.   Akita

      2.   "Dogs with prior bite history" means any ,dog that has caused "bodily injury", whether or not covered by
           insurance, on one or more occasions prior to the date of the loss for which coverage is sought.




   HW0915 03 08                                                                                                 Page 1 of 1
                                                                                                                 INSURED COPY
Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 27 of 43
            Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 28 of 43



fKBr?            AAA Et@ & Casualty fasuc,nce company. eo. Box MW Qakfang. cA 94§23-152:f: tB001 201.3s1s
                                                                                                                                  f~
                                                                                                                                  B
~;ranee
        POLICY NUMBER:        H05 - 004012164                                                             HOMEOWNERS
        INSURED NAME:         LOIS FAY JENKINS
                                                                                                           HW090012 09
        AGENT NUMBER:         044 -100718

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                 HOMEOWNERS ENHANCEMENT (FORM HO-5)
   1. EXTENDED REPLACEMENT COST COVERAGE                                       b The necessary amount ·actually spent to
    To the extent that coverage is provided, we agree to                           repair or replace the damaged building; or
    provide an additional amount of insurance in accordance                   c. The limit of liability under this policy that
   _with the follo.ving provisions:                                                applies to the building, increased in
    A. If you have:                                                                accordance with Paragraphs B.1. and
                                                                                   B.2. of this endorsement.
        1. AllaNed us to adjust the Coverage A limit cl
           liability and the premium in accordance with:                      If the building Is rebuilt at a new premises, the
                                                                             cost described in a. above Is limited to the
            a. The property evaluations we make; and                         cost which would have been incurred if the
          b. Any Increases in Inflation; and                                 building had been rebuilt at the original
       2. Notified us, within 30 days of completion, of any                  premises.
          improvements, alterations or additions to the                  3. We will pay no more than the actual cash
          building insured under Coverage A which                            value of the damage until actual repair or
          Increase the replacement cost of the building by                   replacement is complete.
          5% or more;      ·                                             4. You may disregard the replacement cost loss
       The provisions of this endorsement will apply after a                 settlement provisions and make claim under
       loss, provided you elect to repair or replace the                     this policy for loss to the building on an actual
       damaged building.                            '·                       cash value basis. You may then make claim
    B. If there is a loss to the building insured under                      for any additional liability on a replacement
       Coverage A that exceeds the Coverage A limit d                        cost basis, provided you notify us of )'Ollr
       liability shown in the Declarations:                                  Intent to do so within 180 days after the date
                                                                             of loss.
        1.         We will provide an additional amount of
             insurance, up to 150% of the limit of liability           All other provisions d this policy apply.
             applying to the dwelling as indicated on the
             Declaratioos page; and                                2. PERSONAL PROPERTY REPLACEMENT COST
        2.         We will increase, by the same percentage        COVERAGE
             applied to Coverage A, the limits of liability for    A. Eligible Property
             Coverages B, C, and D. However, we will do
             this only If the Coverage A limit of liability is        1. Covered losses to the following property are
             increased under Paragraph B.1. as a result of a             settled at replacement cost at the time of the loss:
             Coverage A loss.                                             a. Coverage C; and
        3.       We will adjust the policy premium from the              b. If covered in this policy:
             time of loss for the remainder of the policy term               (1) Awnings, outdoor antennas and outdoor
             based on the increased limits of Coverage B, C                      equipment; and
             and D liability; and
                                                                             (2) Carpeting and househ~d appliances;
        4. For the purposes of settling that loss only,
             Section I - Condition C. Loss Settlement                         whether or not attached to buildings.
             Paragraph 2. is deleted and replaced by                  2. This method of loss settlement will also apply to
             Paragraphs 2., 3., and 4. as folio.vs:                      the following articles or classes of property if they
            2. The building insured under Coverage A or B                are separately described and specifically Insured
                 at replacement cost without deductia, for               in this policy and not subject to agreed value loss
                 depreciation. We will pay no more than the              settlement:
                 smallest of the following amounts:                      a. J6'Nelry;
                 a. The replacement cost of that part of the             b. Furs and garments:
                    building damaged \\4th material of like kind            (1) Trimmed with fur; or
                    and quality and for like use;
                                                                            (2) Consisting principally of fur;

   HW090012 09                                                                                                    Page 1 of 2
                                                                                                                   INSURED COPY
         Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 29 of 43


       c. Cameras, projection machines, films                  3. You may make a claim for loss on an actual
          and related articles of equipment;                      cash value basis and then make claim for
       d. Musical equipment and related articles                  any additional liability in accordance with
          of equipment;                                           this endorsement provided you notify us of
                                                                  your lnte_
                                                                           nt to do so within 180 days after
       e. Silverware, silver-plated ware, goldware,               the date of loss.
           gold-plated ware and pewterware, but
           excluding:                                       3. SECTION I • PROP_ERTY COVERAGES
          (1) Pens or pencils;                                 C. Coverage C • Personal Property
          (2) Flasks;                                             3. Special Limits Of LlablHty e. Is deleted
                                                                  and replaced by the following:
          (2) Smoking implements; or
                                                                  e. $5,000 for loss ,by theft, misplacing or
          (3) Jewelry; and                                        losing of jewelry, watches, furs, precious
        f. Golfer's equipment meaning golf clubs,                 and semiprecious stones.
           golf clothing and golf equipment.
                                                            All .other provisions of this policy apply.
    Personal Property Replacement Cost loss
    settlement will not apply to other classes of
    property separately described and specifically
    insured.
B. lnellglble Property
   Property listed below is not eligible for
   replacement cost loss settlement. Any loss will
   be settled at actual cash value at the time of
   loss but not more than the amount required to
   repair or replace.
        1. Antiques, fine arts, paintings and
              similar articles of rarity or antiquity
              which cannot be replaced.
        2. Memorabilia,        souvenirs, collectors
              items and similar articles whose age or
              history contribute to their value.
        3. Articles not maintained" In good or
              workable condition.
        4. Articles that are outdated or obsolete
              and are stored or not being used.
C. Replacement Cost Loss Settlement
   Condition
   The following loss settlement condition applies
   to all property described in A. above:
    1. We will pay no ' more than the least of the
       following amounts:
       a. Replacement cost at the time of loss
           without deduction for depreciation;
       b. The full cost of repair at the time of loss;
       c. The limit of liability that applies to
            Coverage C, if applicable;
       d. Any applicable special limits of liability
            stated In this policy; or
       e. For loss to any item described In A.2.a. •
            f. above, the limit of liability that applies
            to the item.
    2. We will pay no more than the actual cash
       value for the loss to properly described in
       2A, unless and until the repair or
       replacement of the property is complete.


Page 2 of 2                                                                                        HW090012 09
                                                                                                    INSURED COPY
              Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 30 of 43



tmr'J
"Ef,;;;,ance
                   AAA ffc, & c,suattv insurance eomp,av, e,o, soj24524 Qakfang, CA ff§23-152:f, csoo, 201-3§18
                                                                                                                                   f.
                                                                                                                                   g

     POLICY NUMBER:       H05- 004012164                                                                   HOMEOWNERS
     INSURED NAME:        LOIS FAY JENKINS
                                                                                                            HW01350407
     AGENT NUMBER:        044 -100718

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            SPECIAL PROVISIONS - OKLAHOMA
      SECTION I - EXCLUSIONS                                           The appraisers will separately set the amount of
                                                                       loss. If the appraisers submit a written report of
      FORMS HO 00 03 AND HO 00 05                                      agreement to' us, the amount agreed upon will be
      The following Exclusion is added:                                the amount of loss and will be binding on that
      When a loss occurs to. a roof covered by this policy,            party which demanded the appraisal. If they
      there is no coverage for the tear-off, removal or disposal       fail to agcee, they will submit their differences to
      of debris, or replacement of any layer of roofing material       the umpire. A decision agreed to by any two will set
      other than t~ outermost layer of roof material.                  the amount of loss and will be binding on that
                                                                       party which demanded the appralsal.
                                                                        Each party wiH:
      If the roof contains more than one layer of roof cover-
      ing, this endorsement limits coverage to only tlie               1. Pay its own appraiser; and
      outermost roof surface.                                          2. Bear the expenses of the appraisal and umpire
                                                                             equally.
      Your policy will not provide coverage for the removal or      I. Loss Payment is deleted and replaced by the
      replacement of any roof decking or underlying roof               following:
      coverings, materials or decking that have been over-          I. Loss Payment
      laid or cowred by other roof coverings or materials.              We will adjust all losses with you. We will pay you
                                                                       unless some other person is named in the policy or
      There is no coverage under your policy for the tear-off          is legally entitled to receive payment.
      and/or removal of any additional layers when the removal          Loss will be payable:
      of additional layers becomes necessary to ensure that            1. Within 60 days after we reach an agreement
      there is a nailable surface (or a surface to which a new               with you or there is a filing of an appraisal
      roof may be adequately affixed) for the material                       award with us; or
      installed to replace the tom-off outermost layer of
      roofing material.                                                2. Within 30 days after, there is an entry of a final
                                                                             judgment.
                                                                    The following Condition is added:
      SECTION I - CONDITIONS
                                                                    S. Our Duties After Lo~•
      FORMS HO 00 03 AND HO 00 05
                                                                        It shall be our duty, after receiving a proof of loss,
      E. Appraisal is deleted and replaced by the follo.,ving:          to submit a written offer of settlerpent or rejection of
      E. Appraisal                                                      the clalm, or notice of the need for more time to
         If you and we fail to agree on the amount      ofloss,         inwstigate !he claim, to you within forty-five (45)
                                                                        days of receipt of the proof of loss.
         either party may make written demand for an
         appraisal of the loss. In this event, only the party           (This is Paragraph R. In Form HO 00 04.)
         which demanded the appraisal will be bound by
         the results of that appraisal. Each party will
         choose a competent and impartial appraiser within          All other provisions of this policy apply.
         20 days after the written demand has been made.
         The two appraisers will choose an umpire. If they
         cannot agree upon an umpire within 15 days,
         then, at the request of either you or us, after notice
         of hearing to the nonrequesting party by certified
         mail, the umpire shall be selected by a judge of a
         district court in the county where the loss occurred.


     HW01350407                    Includes copyrighted material of Insurance Services Offices,                    Page 1 of 1
                                                  Inc., used with its permission.
                                                                                                                   INSURED COPY
Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 31 of 43
            Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 32 of 43


                                                                                                                                f~
tKBr'J           AAA fire & casualty tasurance company, eo. Box Z4U4 0a1c1ang, CA H§Z3:t5Z4, 1Boo1 201-3§1B                     ~
~;ranee
        POLICY NUMBER:       HOS· 004012164                                                               HOMEOWNERS
        INSURED NAME:        LOIS FAY JENKINS
                                                                                                          HWA50012 09
        AGENT NUMBER:        044-100718


                 HOMEOWNERS HO 00 05 -COMPREHENSIVE FORM
                                               AMENDATORYENDORSEMENT

   DEFINITIONS                  ,'
                                                                      DEDUCTIBLE
   Paragraph B.1.b.(3) is deleted and replaced by the                 Unless otherwise noted In this policy, the folla.ving
   follcming: •                                                       deductible provision applies:
        (3) Watercraft means a craft principally designed             Subject to the policy limits that apply, we will pay
             to be propelled on or in water by wind, engine           only that part of the total of all loss payable under
             power or electric motor; it does not include any         Section I that exceeds the deductible amount
             craft designed for use on snow or ice; and               shown in the Declarations.
   The following is added to paragraph a. of the definition           This deductible applies separately to each loss.
   of "Insured":
        A domestic partner of the named insured .. (For           SECTION I • PROPERTY COVERAGES
        purposes of this definition "domestic partner"
        means an adult who is not related to the named            C. Coverage C - Personal Property
        insured by blood, who has continually lived YJith the     Paragraphs a. and b. of 3. Speclal Limits Of Llablllty
        named insured for at least six months and plans to        are deleted and replaced by the following:
        do so permanently, and is mutually responsible                a. $200 on mooey, bank notes, bultion, gold other
        along with the named insured for their common                      than goldware, silver other than silverware,
        welfare, and who maintains no other domestic ·                     platinum other than platinumware, scrip, stored
        partnership or legally recognized marriage.)                       value cards, smart cards, negotiable and
   When used in this policy, the following words, either                   nonnegotiable coins and medals and
   YJith or without quotation marks, will have the following               collections of all such property.
   meanings:                                             ~·           b. $1,500 on securities, accounts, deeds,
        "Contamination" and "Contaminants" collectively                    EMdences of debt, letters of credit, notes other
        means impairment or impurity due to either an                      than bank notes, manuscripts, personal
        accidental or intentional mixture er contact with a                records, passports, tickets, stamps and stamp
        foreign substance, including, but not Hmited to,                   collections. This dollar limit applies to these
        biological,_chemical, or toxic agents . .                          categories regardless of the medium (such as
                                                                           paper or computer software) on which the
                                                                           material exists.
        "Fungus" or "Fungi" means: .
                                                                           This limit Includes the cost to research, replace
            a. any type or form of fungus, including mold                  or restore the information from the lost or
               or mildew, and any mycotoxins, spores,                      damaged material.
               scents or by-products produced or
               released by "fungi".                               The following are added to 3. Special Limits of
                                                                  Llablllty:                                              ·
            b. Under Section 11, this does not include any
               "fungi" that are, or are contained in, a               I. · $10,000 In the aggregate for theft of rugs,
               product intended for human consumption.                     including, . but not limited to, any handwoven
                                                                           silk or wool rug, carpet, tapestry, wallhanging
                                                                           or other similar article whose principal value is
        "Water" means water (H2<)) alone, including                        determined by Its color, design, quality of wool
        moisture, steam or humidity, whether frozen or not                 or silk, quality of weaving, condition or age; the
        or natural or artificial including any liquk:J a sludge            special limit of liabiHty is subject to a maximum
        which contains "water", whether or not combined                    of $5,000 per Item.
        with any other chemicals or impurities.                       m. $2,500 on trading cards and comic books
                                                                           including any of these that are part of a
    DEDUCTIBLE                                                             collection.
    This section is modified to read as follows:


   HWASO0 12 09                                                                                                   Page 1 of 6
                                                                                                                   INSURED COPY
         Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 33 of 43




E. Additional Coverages                                              Pollutants m8cl'ls any solid, liquid, gaseous or
The foHowing provision is added to paragraph a. of 1.                thermal Irritant or contaninant, including
Debris Removal:                                                      smoke, vapor, soot, fumes, acids, alkalis,
                                                                     chemicals and waste. Waste includes
    However, we will not pay any expenses incurred by
                                                                     materials to be recycled, reconditioned or
    you a anyone acting on your behalf to:                           reclaimed.
    (1) extract pollutants from land a "water"; or
    (2) remove, restore a replace land or "water" due        The following are added to E. Additional Coverages:
        to the actual or alleged presence of
         Contamination, Contaminants or Pollutants.           Refrigerated Property
    (3) comply with any ordinance or law which                  We insure for up to $500, covered property stored
         requires any "insured" or others to test for,          in freezers or refrigerators on the "residence
         monita, clean up, remove, contain, treat,              premises" for direct loss caused by:
        detoxify or neutralize, or in any Wert respond to,      a. "loss of power" to the refrigeration unit. Loss of
        or assess the effects of, pollutants or                       power must be caused by damage to:
        "contaminants" in or on any covered building or:              (1) Generating equipment; or
        other s~ture, and on land a water.
                                                                      (2) Transmitting equipment; or
    Pollutants means any solid, liquid, gaseous or
    thermal irritant or contaminant, including smoke,           b. Mechanical failure of the unit which stores the
    vapor, soot, fumes, acids, alkalis, chemicals and                 property.
    waste. Waste includes materials to be recycled,             "Loss of power" means. the complete or partial
    reconditioned or reclaimed.                         ,       interruption of electric po.yer due to conditions
Paragraph e. of 3. Trees, Shrubs And Other Plants is            beyond an "insured's" control.
deleted and replaced by the following:                          Coverage will apply only if you have maintained
    e, I111)act from a vehicle, not owned or operated           the refrigeration unit In proper working condition
        by a resident of the "residence premises";              Immediately prior to the loss.
In Paragraphs a. and b. of 7. Loss Assessment, the              This coverage does not·increase the limit of liability
amount we will pay up to is change<) to "$2,500".               fa Coverage C.
                                                                The Power Failure exclusion does not apply to this
Paragraph b.(5) of 8. Collapse is deleted and replaced           coverage.
by the following:                                                Special Deductible
     (5) Weight of rain, ice or snow which collects on a         The following will replace · any other deductible
        roof; or                                                 provision in this policy with respect to loss covered
The following is added to paragraph f. Vehicles of 10.•i         under this Additional Cowrage.
Landlord's Furnishings:                                          We will pay only that part of the total of all loss
         This peril means impact from a vehicle, but not         payable that exceeds $100. No other deductible
         including damage to the vehicle itself.                 applies to this coverage.
Paragraph k.(2)(d) of 10. Landlord's Furnishings is
deleted and replaced by the following:                       Lock Replacement
    {d) Caused by or consisting d mold, "fungi" or wet           We will pay your reasonable and necessary
         rot unless hidden within the walls or ceilings or       expenses to replace exterior door locks at the
         beneath the floors or above the ceilings of a           "residence premises", if an "insured's" keys are
         structure.                                              stolen.                                  ·
Paragraph c.(2) d 11. Ordinance Or Law is deleted                No deductible applies to his coverage.
and replaced by the following:                               Arson Reward
    (2) The costs to comply with any ,ordinance or law           We 'hill pay $5,000 for infa-matlon which leads to
         which requires any "insured" or others to test          an arson conviction in connection with a fire loss to
         for, monitor, clean up, remove, contain, treat,         property covered by this policy. This coverage may
         detoxify or neutralize, a in any way respond to,        increase the limit otherwise applicable. HOW8ver,
         or assess the effects of, pollutants or               , the $5,090 limit shall not be increased regardless of
         "contaminants" in or on any covered building or         the number d persons providing the lnfonnation.
         other structure, and or on land or water.




Page2of6                                                                                             HWA50012 09

                                                                                                      INSURED COPY
         Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 34 of 43




"Fungi", Wet Or Dry_~ot, Or Bacteria                             Damage if the •residence premises• is
                                                                 uninhabitable during that period and the additional
   a. $5,000 is ttie most we win" pay regardless ci              living expense is a result of such excluded loss.
       the number of "occurrences" for:
                                                                 No deductible applies to this coverage.
       (1) The total of all loss payable under Section I
            - Property Coverages caused by or                    OTHER THAN AS PROVIDED BY ADDITIONAL
            consisting of "fungi", wet or dry rot, or            COVERAGE 16, THIS POLICY DOES NOT
            bacteria;                                            PROVIDE FLOOD INSURANCE.
       (2) The cost to remove "fungi", wet or dry rot,
            or bacteria from property covered under          SECTION I - PERILS INSURED AGAINST
            Section I - Property Coverages;                  A. Under Coverages A. B and C
       (3) The cost to tear out and replace any part of      The first pa-agraph c:l 2.b. is deleted and replaced by:
            the building or other covered property as
            needed to gain access to the "fungi", wet                  b. Freezing, thawing, pressure or weight of
            or dry rot, or bacteria; and                                   water, snow or ice, whether driven by wind
                                                                            or not, to a:           ·
       (4) The cost of testing· of air or property to
            confirm the absence, presence or level of        Paragraph 2.d Is deleted and replaced by:
            "fungi", wet or dry rot, or bacteria whether           d. Constant or repeated seepage or leakage of
            performed prior to, during or after removal,               •water" or the presence or coodensatlon of
            repair, restoration or replacement. The                    humidity, moisture or vapor, over a period of
            cost ci such testing will be provided only to              weeks, months or years unless such seepage
            the extent that there Is a reason to believe               or leakage of "water" or the presence or
            that there Is the presence of "fungi", wet or              condensation of humidity, moisture or vapor Is
            dry rot, or bacteria.                                      unknown to all "insureds• and is hidden within
   b. The coverage described in pa-agraph a. above                     the walls or ceilings or beneath the floors or
       only appies_when such loss or costs ' are a                     above the ceilings of a structure.
       result cl a Peril Insured Against ttiat occurs        Paragraph 2.e.(3) Is deleted and replaced by the
       during the policy period and only if all              foll<1Ning:
       reasonable means were used to save and                      (3) Smog, rust or other corrosion;
       preserve the property from further damage at
       and after the time the Peril Insured Against          Paragraph 2.e.(5) is deleted and replaced by:
       occurred.                                                   (5) Discharge, dispersal, seepage, migration,
   c. The amount of $5,000 for this coverage is the                    release or escape of pollutants or
       most we will pay for the total of all loss or costs             "contaminants"      unless     the   discharge,
       payable under this Additlorial Coverage                         dispersal, seepage, migration, release or
       regardless of the:                                              escape Is Itself caused by a Peril Insured
                                                                       Against named under Coverage C.
       (1) Number of locations insured under this
            endorsement; or                                            Pollutants means any solid, liquid, gaseous or
                                                                       thermal irritant or contaminant, including
       (2) Number cl occurrences.                                      smoke, vapor, soot, fumes, acids, alkalis,
   d. If there is a covered loss or damage to cowred                   chemicals and waste. Waste includes
       property that 'is not caused by, or does not                    materials to be recycled, reconditioned or
       coosist of, in whole or in part, by ~fungi", wet or             reclaimed;
       dry rot, or bacteria, the limitations of this
       Additional ' Cowrage do not apply. If "fungi-,
       wet or dry rot, or bacteria causes an· increase       C. Under Coverage C caused by:
       in the loss covered by a Peril Insured Against,       Pa-agraph 1.d. is deleted and replaced by:
       coverage for such increase in loss is limited to          d. Aircraft, vehicles, meaning impact from a
       $5,000.                                                      whlcle, varictalism and malicious mischief;
   This coverage does not increase the limit cl liability
   applying to the damaged covered property.

    Flood Emergency Assistance
    We will pay up to $3,000 of reasonable and
    necessary additiooal living expenses actually
    incurred by you within four weeks of a loss that Is
    excluded by Sectioo I Exclusions, A.3 "Water"
HW AS 0012 09                                                                                                Page 3 of 6
                                                                                                             INSURED COPY
        Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 35 of 43




SECTION I • EXCLUSIONS                                           caused by or resulting from intentional or
Paragraph c. of A.1. Ordinance Or Law is ;deleted and            unintentional human or animal forces or any act of
replaced by the following:                                       nature.            "
    c. Requiring any "insured" or others to test for,            Direct lo.ss by,fire, explosion or theft resulting from
        ma,itor, clean up, remove, contain, treat,               "water" damage is covered.
        detoxify or neutralize, or in any way respa,d to,
        or assess the effects of, pollutants or              The following exclusion is added:
        "contaminants".                    ·
                                                                  "Fungi", Wet Or Dry Rot, Or Bacteria
        Pollutants means any solid, liquid, gaseous or
        thermal irritant or contaninant, including              "Fungi", Wet Or Dry Rot, Or Bacteria meaning the
        smoke, vapor, soot, fumes, acids, alkalis,              presence, growth, proliferation, spread · · or any
        chemicals, and waste. Waste includes                    activity of "fungi", wet or dry rot, or bacteria.
        materials to be recycled, reconditioned or              This exci~ia, does not apply.
        reclaimed.                                              a. When "fungi", wet or dry rot, or bacteria results
                                                                      from fire or lightning; or
A.2. Earth Movement is replaced with the following:              b. To the extent coverage is provided for in the
    Earth Movement, meaning loss of any kind due in                   "Fungi•, Wet Or Dry Rot, Or Bacteria
    whole or in part to any roovement a the earth or                  Additia,al Coverage under Section I - Property
    soil, whether on or elf the residence premises and                COYerages with respect to loss caused by a
    whether combined with water or not, including but                 Peril Insured Against other than fire or
    not limited to:                                                   lightning.
    (1) earthquake, including lc?f1d shock waves or                   Direct loss by a Peril Insured Against resulting
    tremors of the earth;                         ·                   from •fungi", wet or dry rct, or bacteria is
                                                                      covered.
    (2) landslide, mudslide or mudflow;
    (3) subsidence or sinkhole;
                                                             SECTION I • CONDITIONS
    (4) volcanic actMty, including lava flow and land
    shock waves or tremors before, during or after           The following is added to paragraph 4. of B. Duties
    a volcanic eruption; or                                  After Loss:
    (5) any other earth movement including earth                 In the event ci a "water" loss, you or your
    sinking, rising or shifting;                                 representative must Immediately, or as soon as
                                                                 practicable, take all reasonable and necessary
    caused by or resulting from human or animal forces           steps to dry the property and protect the property
    or any act of nature unless direct loss by fire or           from contamination ci mold or "fungi.•
    explosion ensues and then we will ~Y only for th~
    ensuing loss.
    This exclusion A.2 does not apply to loss by theft       The following condition is added: ,
                                                                 Adjust~nts to Coverage Limits
A.3 "Water" Damage is replaced with the following:               The 6mits of liability for Coverages A, B, C and D of
                                                                 this policy, as stated in the Declarations, represent
    "Water" Damage means:                                        our maxinum limit of liability, except that
    a. flood, surface "water", WaNeS, tidal "water",             adjustments may be made upon each renewal date
    overflow, release ·or escape of a body of "water" or         of this policy. The maximum limit of liability for
    fram a "water" or flood control device, or spray from        Coverage A may be adjusted upon renewal of this
    any of these, whether or not driven by wind;               • policy to an amount we estimate to be. 100% of the
    b. "water" or "water"-bome material, liquid or semi          replacement cost of the dwelffng. However, we will
    liquid, which backs up through sewers or drains, or          not lower the Coverage A limit without your consent.
    which overflows;; or Is discharged from a sump,              The maximum limit of liability for Coverages B, C
    sump pump or related equipment; or                           and D will be adjusted upon each renewal date in
                                                                 the same proportion as the adjustment to Coverage
    c. "water" or "water"-borne material, liquid or semi         A.
    liquid below the surface of the ground whether
    occurring naturally or artificially, Including "water"       The adjusted limits of liability for Coverages A, B, C
    which exerts pressure on, or seeps or leaks                  and D wiH be shov.n in the Declarations and
    through a building, sidewalk, driveway, foundation,          rounded to the~ highest $100.
    swimming pool, spa, hot tub or other structure;




Page4of6                                                                                               HWA5001209

                                                                                                        INSURED COPY
        Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 36 of 43




    You are responsible to make sure your policy limits                Sale or Transfer of Real Property
    are sufficient to replace your property. At your                   "Bodily injury" or "Property damage" arising out
    request, we will assist you in estimating the                      of the sale a transfer of real property,
    replacement cost of your dwelling. We have the                     including, but not limited to:
    right, with advance notice to you, to inspect your
    property as often as we deem necessary to confirm                  (a) knOM"I or unknOM"I structural defects;       ·
    structural replacement cost and/or condition.                      (b) kn<7M1 or hidden defects in the plumbing,
                                                                           heating or electrical systems;
 SECTION H • EXCLUSIONS                                                (c) knOM"I or unknown soil conditions or
                                                                           drainage problems;
 E. Coverage E - Personal Llablllty And Coverage
                                                                       (d) alleged concealment or misrepresentation
    F • Medical Payments To Others                                          of any known or unknown conditions In the
    Paragraph 1. Expected Or Intended Injury is                             real property.
    deleted and replaced by the following:                             "Fungi", Wet or Dry Rot or Bacteria
    1. Expected Or Intended Injury                                     "Bodily injury" a "property damage" ansing
        "Bodily injury" or "property damage" intended                  directly or Indirectly, in whole or in part, out of
        by, or expected to result from the intentional or              actual, alleged, or threatened inhalation of,
        criminal acts or omissions of any "insured"                    ingestion of, contact with, exposure .to,
        even If the resulting "bodily injury" or' "property            existence of, or presence of any "fungi, wet or
        damage":                                                       dry ro~ or bacteria.
        a. Is of a different kind, quality or degree than              "Bodily injury" or "property damage" arising out
             initially expected or int~; or                            of liability imposed upon any 1nsured" person
        b. Is sustained by a different person, entity,                 a orgc11ization by any governmental authority
             real or personal property, than initially                 which In whole or in part, arises out of, or is
              expected or intended.                                    aggravated by a results frorn mold, "fungi",
                                                                       wet or dry rot, a bacteria.
        Ho.vever, this Exclusion E.1. does not apply to
        "bodily injury" resulting from. the use d
        reasonable force by an "insured" to protect           SECTION U • ADDITIONAL COVERAGES
        persons or property;                                  In Paragraphs 1. and 3. of D. Loss Assessment, the
    The following three exclusions are added:                 amount we will pay up to is changed to $2,500.
        Pollutants and "Contaminants"
        "Bodily Injury" or "property damage" caused by        SECTION II • CONDITIONS
        or arising out c:I the disch~ge, dispersal,           B. Severablllty of Insurance
        release or escape of vapQrs, fumes, acids,
        toxic chemicals, toxic gases, toxic liquids, t9xic    The entire paragraph d B. Severablllty of Insurance
                                                              is deleted. B is intentionally left blank. The next letter is
        solids, waste materials or other irritants,
        "contaminants" or pollutants.                         C. Duties after "Occurrence".
        This exclusion does not apply to "bodily injury"
        arising out of such discharge if sudden and           The folla.vlng Is added to paragraph 6. cl C. Duties
        accidental.                                           After 'Occurrence":
         Arising out of statutorily imposed liability upon        In addition we will not pay for attorney fees or other
        any insured" in any matter, consisting of or              litigation costs incurred before the ·insured" has
         caused by vapors, fumes, acids, toxic                    provided notice of a claim to us.
         chemicals, toxic gases, toxic liquids, toxic
        solids, waste materials or other irritants,
                                                              SECTIONS I AND 11 - CONDITIONS
         "contaminants· or pollutants.
                                                              Paragraph 3. of C. Cancellation is deleted and
         Pollutants means any solid, liquid, gaseous or
                                                              replaced by the folla.vlng:
         thermal Irritant or contaminant, including
         smoke, vapor, soot, fumes, acids, alkalis,               3. When this policy Is canceled, you may be
         chemicals and waste. Waste includes                          entitled to a premium refund or ONe the
         materials to be recycled, reconditioned or                   company fa unpaid earned premium and/or
         reclaimed.                 ·                                 fees. The premium refund or balance due, if
                                                                      any, will be calculated as follows:
HWA50012 09                                                                                                      Page 5 of 6
                                                                                                                  INSURED COPY
         Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 37 of 43




         (a) If a cancellation is initiated by the company
             for underwriting reasons or by you due to
             company or agent error, earned premium
             shall be computed pro rata;
         (b) If a cancellation Is for any other reasons,
             including cancellation for non-pa~ent of
             premium, the earned premium shall be
             computed pro rata and the company shall
             retain a cancellation fee.

The folkming condition is added:
    State Law Provision
    If there is a discrepancy or conflict between the
    terms and conditions of this policy and state law,
    then the policy will be deemed to comply with state
    law.

All other provisions of this policy apply.




Page 6of 6                                                          HWA50012 09
                                                                     INSURED COPY
               Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 38 of 43



lKBr'J             AAA Efc, & casualty insurance company, P,o, Box w2, oatfang. CA Hf23-1s2,. CBQ91201-3§18
                                                                                                                              fm
                                                                                                                              B
1!:f,;;;ranc:e
           POLICY NUMBER:      HOS· 004012164                                                            HOMEOWNERS
           INSURED NAME:       LOIS FAY JENKINS                                                          H004 9610 00
           AGENT NUMBER1       044 • 100718



             THIS ENDORSEMENT DOES NOT CONSTITUTE A REDUCTION OF COVERAGE.

                   -NO SECTION II - LIABILITY COVERAGES FOR
                           HOME DAY CARE BUSINESS
              LIMITED SECTION I - PROPERTY COVERAGES FOR
                        HOME DAY CARE BUSINESS
      A. "Business", as defined in the policy, means:              D. With respect to C. above, home day care service is
         1. A trade, profession or occupation engaged iffon            only an example of an activity engaged in for
             a full-time, part-time, or occasional basis; or           money that may be a "business". Any single activity
                                                                       or combination of activities:
          2. Any other activity engaged in for money or other
             compensation, except the following:                       1. Described in A.2. above, and
             a. One or more activities:                                2. Engaged in for money by a single "insured";
                                                                                              •
                                                                       may be considered a "business" if the $2,000
               (1) Not descDbed in b. through d. below; and
                                                                       threshold is exceeded.
                (2) For which no •insured" ,receives more
                    than $2,000 in total compensation for the       E. With respect to A. through D. above, coverage
                    12 months before the beginning of the              does not apply to or is limited with respect to home
                    policy period;                                     day care service which Is a "business". For
                                                                       example, this policy:
             b. Volunteer activities for which no money is
                 received other than payment for expenses            , 1. Does not provide:
                 incurred to perform the activity;                         a. Section II coverages. This is because a
              c. Providing home day care services for which                   "business" of an "insured• is excluded under
                 no compensation is received, other than the                  E.2. of Section II - Exclusions;
                 mutual exchange of such services; or                      b. Coverage,    under Section I, for other
             d. The rendering of home day care services to                    structures from which any "business" is
                a relative of an "insured".                                   conducted; and
      B. If an "insured" regularly provides home day care              2. Limits Section I coverage, under Coverage C -
            services to a person or persons other than                     Special Limits of Liability, for "business•
            "insureds" as their trade, profession or occupation,           property:
            that service is a "business•.                                  a. On the "residence premises" for the home
       C. If home day care service is not a given "insured's"                 day care "business" to $2,500. This is
                                                                              because Category h. (e. in Form HO 00 08)
            trade, profession or occupation but is an activity:
                                                                              Imposes that limit on "business• property on
            1. That an "insured" engages in for money or other                the "residence premises";
                compensation; and
                                                                           b. Away from the "residence premises" for the
            2. From which an "insured" receives more than                     home day care "business• to $500. This is
                $2,000 In total/combined compensation from It                 because Category I. (f. in Form HO 00 08)
                and any other activity for the 12 months before               imposes that limit on "business• property
                the beginning of the policy period;                          .away from the "residence premises•.
         · ·the home day care service and other activity will be              Category i. does not apply to property
            considered a "business".                                          described in Categories j. and k. (g. and h.
                                                                              respectively in Form HO 00 08).




      H004 9610 00                        Copyright, Insurance Services Office, Inc., 1999                     Page 1 of 1
                                                                                                               INSURED COPY
Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 39 of 43
        Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 40 of 43



            AAA Etc, & casualty tasuc,ace Company, eo, Box 2:f52:f o,,c1,ag, cA H§Z3:tSZ.f, fBQPI 201-3§18   II
   POLICY NUMBER:      H05- 004012,164                                                     HOMEOWNERS
   INSURED NAME:       LOIS FAY JENKINS
                                                                                            HO 041610 00
   AGENT NUMBER:       044-100718

    -.THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      PREMISES ALARM OR FIRE PROTECTION SYSTEM
We ackno,vledge the installation ex an alarm system
and/or automatic sprinkler system approved by us on
the "residence premises". You agree to maintain this
system or systems, for which we have granted a credit,
in working order and to let us know promptly of any
change, including removal, made to the system(s).




HO 041610 00                      Copyright, Insurance Services Office, Inc., 1999                Page 1 of 1
                                                                                                   INSURED COPY
Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 41 of 43
            Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 42 of 43



({B(J            MA fire 4 Casualty Insurance Company, P.Q. Box 2452:f 0a1c1ang. CA 94§23-152:f. taoq> 291-3618
~;rantte·
       POLICY NUMBER: HOS- 004012164                                                                    HOMEOWNERS
       INSURED NAME:  LOIS FAY JENKINS
                                                                                                         HO 031210 00
       AGENT NUMBER: 044- 100718

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           WINDSTORM OR HAIL PERCENTAGE DEDUCTIBLE
                                      ALL FORMS EXCEPT HO 00 04 AND HO 00 06
                                                         SCHEDULE*


    Windstorm Or Hail Deductible Percentage Amount:




    •Entry may be left blank if shown elsewhere in this policy for this coverage.


    DEDUCTIBLE                                                     The dollar anount cl the windstorm or hail deductible is
    The follo.ving special deductible is added to the policy:      detennined by multiplying the Coverage A limit of liability
                                                                   shown In the Declarations by the deductible percentage
    With respect to the peril of Windstoon Or Hail, ~e will        amoll"lt shown In the Schedule above.
    pay only that part of the total of all loss payable lllder
    Section I that exceeds the windstorm or hail percentage        No other deductible in the policy applies to loss caused
    deductible.                                                    by windstorm or hail.
                                                                   All other provi.~ions of this policy apply.




   HO031210 00                         Copyright, Insurance Services Office, Inc., 1999                           Page 1 of 1

                                                                                                               INSURED COPY
Case 5:20-cv-00790-HE Document 1-2 Filed 08/10/20 Page 43 of 43
